Citation Nr: 0121575	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  95-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for arthritis of the 
ankles.

3.  Entitlement to service connection for arthritis of the 
feet, excluding the veteran's service-connected arthritis of 
the right great toe.

4.  Entitlement to an initial compensable evaluation for 
residuals of a left ankle sprain.

5.  Entitlement to an initial compensable evaluation for 
tendonitis of the left index finger.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1969, and from October 1980 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1995 and July 1995 rating 
decisions by the Department of Veterans Affairs (VA) regional 
office (RO) in Seattle, Washington.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), issues four and five in this case have been rephrased 
to reflect that the veteran is appealing the initial 
evaluations assigned for his service-connected residuals of a 
left ankle sprain, and tendonitis of the left index finger.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  There is no competent medical evidence demonstrating the 
presence of arthritis of the knees, ankles, or feet, 
excluding the veteran's service-connected arthritis of the 
right great toe, and there is no allegation that such 
evidence exists.

4.  The veteran's service-connected left ankle disability is 
manifested by a full range of motion without pain.

5.  The veteran's service-connected tendonitis of the left 
index finger is manifested by no more than slight subjective 
symptoms without objective indications of disability or 
functional impairment.


CONCLUSIONS OF LAW

1.  Arthritis of the knees was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).

2.  Arthritis of the ankles was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000).

3.  Arthritis of the feet, excluding the veteran's service-
connected arthritis of the right great toe, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).

4.  The schedular criteria for an initial compensable 
evaluation for residuals of a left ankle sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic 
Code 5271 (2000).

5.  The schedular criteria for an initial compensable 
evaluation for tendonitis of the left index finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran sought 
treatment for right foot complaints in November 1980.  The 
clinical impression was stress fracture of the right 
calcaneus.  An X-ray study of the right heal revealed "no 
changes to suggest a stress fracture injury."

During May 1981 treatment, the veteran reported experiencing 
left knee pain after making a "quick movement" the previous 
day.  An examination revealed minor swelling and tenderness 
of the left knee.  No instability was noted.  The diagnostic 
impression was "swollen knee."

In September 1982, the veteran reported experiencing pain 
around his left Achilles tendon when he ran.  Possible 
tendonitis was diagnosed.  During follow-up treatment later 
that month, the veteran complained of pain in his left 
Achilles tendon, which was reduced by wearing tennis shoes.  
A physical examination revealed a full range of motion of the 
left ankle without crepitus, deformity, or discoloration.  
There was no evidence of Achilles rupture.  The final 
assessment was Achilles tendonitis.

The veteran sought treatment for left Achilles tendon pain in 
March 1985.  Achilles tendonitis was diagnosed.  During 
follow up treatment the next month, the veteran explained 
that his Achilles tendon pain had decreased by approximately 
70 percent.

An October 1985 record notes complaints of bilateral leg 
pain, which was worse in the morning.  An examination 
revealed no bony tenderness, and an X-ray study of the legs 
was normal.

A January 1987 report indicates that the veteran sought 
treatment after sustaining a left ankle inversion injury 
during physical training that morning.  A physical 
examination showed a full range of motion of the left ankle 
without pain.  There was slight pain on inversion of the left 
ankle.  No bony tenderness was noted.  An X-ray of the left 
ankle was normal.  The diagnostic impression was left ankle 
pain secondary to inversion while running.  Increased 
ecchymosis and swelling of the left ankle was noted during 
treatment later that month.  A grade II left ankle sprain was 
diagnosed.

During June 1987 treatment, the veteran complained of left 
ankle pain, swelling, and stiffness after twisting his ankle 
two days earlier.  A physical examination revealed a full 
range of motion of the ankle without tenderness.  There was 
+1 edema of the left ankle.  The record notes that the 
neurovascular system was intact.  Chronic ankle sprain was 
diagnosed.

The veteran sought treatment for left distal proximal 
interphalangeal joint pain in January 1992.  An X-ray study 
revealed a two-millimeter (mm) lytic defect in the left 
second middle phalanx, distally.

January 1994 service medical records note complaints of 
chronic bilateral leg pain.  A bone scan revealed right 
tibial tuberosity consistent with a stress reaction, a one-
centimeter superficial focus of the right anterior femur 
distal head consistent with trauma and/or degenerative 
changes, and changes in both first metatarsal phalangeal 
joints, right greater than left, consistent with 
trauma/degenerative changes.  A neurology consultation later 
that month showed slight asymmetry of ankle jerk reflexes 
possibly indicative of subclinical S1 radiculopathy on the 
right, and no evidence of neuropathic pain syndrome.  A 
subsequent electromyograph (EMG) of the lower extremities and 
L1-S1 paraspinals revealed no evidence of acute L1-S1 
radiculopathy.

During a January 1994 separation examination, the veteran 
gave a history of constant ankle and knee pain, a "trick" 
right knee, and arthritis of the left index finger and 
"possibly both legs."  The examination report notes normal 
clinical evaluations of the upper and lower extremities, and 
is negative for arthritis of the knees, ankles, or feet.

On VA examination in December 1994, the veteran complained of 
bilateral leg, knee, and foot pain.  He explained that his 
lower extremities ached "all the time," and indicated that 
this pain occasionally prevented him from sleeping at night.  
He reported swelling and pain of his left index finger, but 
denied experiencing any injuries.  He suggested that past X-
rays showed that he "possibly" had arthritis of the left 
ankle and left index finger.  A physical examination revealed 
a full range of motion of the knees, ankles, and toes.  
Crepitus was noted in the right knee.  There was no 
instability of either knee.  An examination of the left index 
finger showed a full range of motion with no instability, and 
no deformity of the proximal interphalangeal joint.  X-rays 
of the knees were normal.  A total body bone scan showed 
focal increased activity at the first right metatarsal-
phalangeal joint consistent with degenerative changes, but 
was otherwise normal.  The final assessment was complaints of 
aching and pain in the lower extremities with no external 
evidence of arthritis, and pain and swelling of the left 
index finger.  The examiner concluded that the veteran was 
functioning "quite well."

During an August 1997 VA examination, the veteran gave a 
history of weakness in his left ankle since spraining it in 
1987.  He reported twisting his left ankle one to two times 
per week while walking on uneven surfaces.  The veteran 
explained that he was able to walk during the first nine 
holes of golf, but had to rent a golf cart for the last nine 
holes.  He noted that his left ankle ached "all the time," 
but no longer prevented him from sleeping.  The veteran gave 
a history of pain in his left index finger since 1989 or 
1990, but denied experiencing any injuries.  He reported that 
his left index finger periodically locked up in the extended 
position.  A physical examination of the left ankle revealed 
a normal configuration with no signs of inflammation.  The 
was a full range of motion of the left ankle without 
discomfort, with dorsiflexion to 20 degrees, plantar flexion 
to 45 degrees, and inversion and eversion to 20 degrees.  The 
report notes an equivocal slight nodularity on the dorsal 
lateral surface of the left index finger with variable slight 
tenderness.  There was a full range of motion of the left 
index finger with no lateral or rotary motion to suggest 
instability.  The record indicates that the veteran was able 
to use his hands to dress and undress without difficulty.  X-
rays of the left ankle and left index finger were normal.  
The diagnostic impression was recurrent sprains of the left 
ankle, and tendonitis of the left index finger distal 
interphalangeal articulation.

A June 1998 VA examination report notes a history of 
bilateral knee pain since the mid-1980s with no history of 
injury.  The veteran explained that he experienced knee pain 
after standing for two hours, but denied any swelling of the 
knees.  A physical examination of the knees revealed a range 
of motion from 0 to 145 degrees without pain.  There was no 
soft tissue swelling, point tenderness or joint effusion.  
Both knees were stable in the anterior-posterior and lateral 
planes, and McMurray's testing was negative.  There was no 
pain with motion of the metatarsal phalangeal or 
interphalangeal joints.  An examination of the ankles 
revealed a full, painless range of motion with flexion to 45 
degrees and extension to 20 degrees.  X-rays of the knees 
were normal.  Bilateral knee pain was diagnosed.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding Federal Government records or other records 
that have been identified by the claimant.  In addition, the 
RO has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran three VA examinations.  There 
is no indication that there is any evidence that could 
substantiate the claims that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the 
claims on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Following a detailed review of the claims folder, the Board 
finds that there is no competent medical evidence of 
arthritis of the knees, ankles, or feet supported by X-ray 
findings, excluding the veteran's service-connected arthritis 
of the right great toe.  A January 1994 separation 
examination revealed a normal clinical evaluation of the 
lower extremities, and was negative for arthritis of the 
knees, ankles, or feet.  Following a VA examination in 
December 1994, the examiner concluded that there was no 
external evidence of arthritis.  X-rays of the knees were 
negative, and a total body bone scan was normal, with the 
exception of degenerative changes at the first right 
metatarsal-phalangeal joint.  Further, X-rays of the left 
ankle were normal in August 1997, and a June 1998 X-ray study 
of the knees was normal.

Under the case law, a fundamental element for the 
establishment of service connection is competent evidence of 
"current disability."  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board further finds that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions...."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case at this time.

While the veteran maintains that arthritis of the knees, 
ankles and feet is related to service, he is not competent to 
provide a medical diagnosis or an opinion regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, as the record fails to demonstrate arthritis of 
the knees, ankles, or feet, the appeal is denied.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board notes that while the RO did not adjudicate these 
issues on the merits, since its denial was predicated on the 
same essential flaw, i.e., no current disability, the Board 
finds that the RO's basis for denial does not constitute 
prejudicial error.  Sanchez v. Derwinski, 2 Vet. App. 330, 
333 (error is harmless if it does not change the resolution 
of appellant's claim).  In addition, since the record reveals 
that the veteran had been given notice of the need to submit 
medical evidence of current disability, the Board's 
consideration of his claims at this time is not prejudicial.  
Bernard, 4 Vet. App. 384.

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.1 (2000).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

A.  Left Ankle Disability

Service connection is currently in effect for residuals of a 
left ankle sprain, and the RO has assigned a noncompensable 
disability evaluation under Diagnostic Code 5310, which 
pertains to muscle injuries affecting Muscle Group X.  
Because there is no evidence of disability affecting Muscle 
Group X, the Board concludes that the veteran's service-
connected left ankle disability is more appropriately 
evaluated under Diagnostic Code 5271.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

Diagnostic Code 5271 provides that where there is moderate 
limited motion of the ankle a 10 percent evaluation will be 
assigned.  Where there is marked limited motion of the ankle 
a 20 percent evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).  Normal range of motion of the 
ankle is 20 degrees' dorsiflexion and 45 degrees' plantar 
flexion.  38 C.F.R. § 4.71 Plate II (2000).

Upon consideration of all the evidence of record, the Board 
concludes that the noncompensable evaluation currently in 
effect for the veteran's service-connected residuals of a 
left ankle sprain is appropriate, and should not be increased 
at this time.  X-ray studies of the ankle have consistently 
showed no deformity, misalignment, or malunion.  During a 
December 1994 VA examination, the veteran demonstrated a full 
range of motion of the left ankle.  An August 1997 VA 
examination revealed a normal configuration of the left ankle 
with no signs of inflammation.  The was a full range of 
motion of the left ankle without discomfort.  The most recent 
VA examination showed a full, painless range of motion of the 
left ankle with flexion to 45 degrees and extension to 20 
degrees.

The ranges of ankle motion shown on VA examination could not 
reasonably be concluded to represent "moderate" limitation 
of motion so as to warrant a 10 percent rating for the 
veteran's service-connected left ankle disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5271, the provisions pertinent to pain 
and its effect on functional impairment may be considered.  
In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
diagnostic code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45.

While giving due consideration to the veteran's subjective 
complaints regarding the restrictions imposed by his service-
connected left ankle disability, the Board cannot conclude 
that a "moderate" limitation of motion results so as to 
warrant a higher rating under Diagnostic Code 5271.  Even 
considering the veteran's complaints, no examiner has 
indicated that moderate impairment results.  In fact, the VA 
examiner who performed the December 1994 VA examination 
specifically commented that the veteran was functioning 
"quite well."

The Board has considered whether a higher disability rating 
might be available under another diagnostic code, but finds 
that Diagnostic Code 5271 is the most appropriate diagnostic 
code under which to rate the veteran's left ankle disability.  
38 C.F.R. § 4.71a.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  38 
U.S.C.A. § 5107.  In reaching its decision, the Board has 
considered the complete history of the disability in question 
as well as current clinical manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.16 (2000).  Further, the functional 
effect of pain in the left ankle was also considered.  See 38 
C.F.R. §§ 4.40, and 4.45, and see DeLuca, 8 Vet. App. at 207-
208.  Under these provisions the presence of subjective 
complaints of functional loss alone will not support a 
compensable evaluation; the subjective complaints must be 
supported by objective findings.  In this case, however, the 
record is clear that the subjective complaints of functional 
loss are not supported by objective findings.  

B.  Left Finger Disability

Finally, the veteran's service-connected tendonitis of the 
left index finger is currently evaluated as noncompensably 
disabling under Diagnostic Code 5225, which pertains to 
ankylosis of the index finger.  Diagnostic Code 5225 provides 
for a maximum 10 percent rating for favorable or unfavorable 
ankylosis of either the major or minor index finger.  38 
C.F.R. § 4.71a, Diagnostic Code 5225.

In classifying the severity of ankylosis and limitation of 
motion of a single digit, the determination will be made on 
the basis of whether motion is possible to within two inches 
(5.1 centimeters) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  38 C.F.R. § 4.71a.

In this case, the medical evidence is consistent in showing 
no objective evidence of disability upon which to assign a 
compensable evaluation.  A December 1994 VA examination 
showed a full range of motion of the left index finger with 
no instability.  On VA examination in August 1997, the 
veteran demonstrated a full range of motion of the left index 
finger with no lateral or rotary motion to suggest 
instability.  The report indicates that the veteran was able 
to use his hands to dress and undress without difficulty. 

Again, the Board has considered the functional effect of pain 
in the left index finger.  See 38 C.F.R. §§ 4.40, and 4.45, 
and see DeLuca, 8 Vet. App. at 207-208.  Under these 
provisions the presence of subjective complaints of 
functional loss alone will not support a compensable 
evaluation; the subjective complaints must be supported by 
objective findings.  In this case, however, the record is 
clear that the subjective complaints of functional loss are 
not supported by objective findings.  Based on the foregoing, 
the Board concludes that the veteran's claim of entitlement 
to an initial compensable evaluation for tendonitis of the 
left index finger must be denied.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.

As the preponderance of the evidence shows that the criteria 
to warrant an initial compensable evaluation for the 
veteran's service-connected tendonitis of the left index 
finger have not been met, an increased rating is not 
warranted at this time.  The Board emphasizes that the 
evidence in this case is not so evenly balanced as to require 
application of the provisions of 38 U.S.C.A. § 5107(b).  In 
addition, the evidence does not render a question as to which 
of two evaluations will be assigned, so the provisions of 38 
C.F.R. § 4.7 are also not for application.

In deciding the veteran's increased rating claims, the Board 
has considered the Court's determination in Fenderson v. 
West, 12 Vet. App. 119 (1999), and whether he is entitled to 
increased evaluations for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service-connected residuals of a left ankle sprain, or 
tendonitis of the left index finger during the appeal period 
that would sustain a higher rating for any time frame.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluations should be increased for any 
separate period based on the facts found during the appeal 
period.



ORDER

Entitlement to service connection for arthritis of the knees 
is denied.

Entitlement to service connection for arthritis of the ankles 
is denied.

Entitlement to service connection for arthritis of the feet, 
excluding the veteran's service-connected arthritis of the 
right great toe, is denied.

Entitlement to an initial compensable evaluation for 
residuals of a left ankle sprain is denied.

Entitlement to an initial compensable evaluation for 
tendonitis of the left index finger is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

